Citation Nr: 0523511	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran performed active military service from September 
1978 to October 1999.  The veteran died in April 2001, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death.  The appellant perfected a 
timely appeal of this determination.

In addition, the RO denied entitlement to accrued benefits 
and death pension in an October 2002 determination letter.  
The RO also denied entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 in a 
separate January 2003 rating action.  In March 2003, the 
appellant filed a notice of disagreement only with the denial 
of service connection for the cause of the veteran's death.  
For that reason, the issues of entitlement to accrued 
benefits, entitlement to death pension, and entitlement to 
DIC pursuant to 38 U.S.C.A. § 1318 are not a part of the 
current appeal.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a nervous condition, evaluated as 70 
percent disabling; hypertension, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
erosive esophagitis and hiatal hernia, evaluated as 10 
percent disabling; and, rhinitis, right ear hearing loss, 
dermatitis of the hands, and anemia, each rated as non-
compensable.  A total disability rating based on individual 
unemployability (TDIU) was in effect since November 1999.

2.  The death of the veteran was the result of liver failure 
due to alcohol consumption.

3.  The preponderance of the evidence is against a finding 
that, prior to the veteran's death, alcohol abuse was 
proximately due to or the result of the service-connected 
major depression.

4.  No disease or injury of service origin, specifically the 
service-connected major depression, caused or contributed 
substantially or materially to the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  Alcohol abuse and liver failure were not proximately due 
to or the result a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).

2.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 105, 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant or any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO received the appellant's claim in April 2001.  The 
evidence on file at that time consisted of a copy of the 
death certificate, VA medical records pertaining to treatment 
of the veteran from December 1999 to August 2000, and an 
April 2001 medical opinion report prepared by a private 
mental health professional.  In August 2001, the RO sent the 
appellant a letter notifying her that additional medical 
records from certain identified facilities were still needed 
for review of her claim.  She was informed that VA would 
obtain those records for her, provided she completed, signed, 
and returned the enclosed VA authorization forms (21-4138 and 
21-4142); or that she could contact the facility or doctor 
and have them send the reports of her husband's treatment 
directly to VA.  The RO sent the appellant a status letter in 
October 2001, notifying her that VA had requested medical 
records from the St. Mary's Regional Medical Center, Central 
Maine Medical Hospital, Mercy Hospital, and Bethesda Naval 
Medical Center.  She was told that VA had received medical 
records from the Maine General Rehab and Nursing, and the 
Maine General Hospital.  She was also notified that VA was 
unable locate to a correct address for Crystal City Hospital; 
and that if she provided the address, VA would request the 
medical evidence from that facility.  She was further 
notified that she should contact these medical sources and 
request that they send a copy of their reports to VA, and 
explained that it was her responsibility to make sure that 
these reports were furnished.  Thus, these letters provided 
the appellant notice of evidence not record that she still 
needed to send to VA, as well as the types of evidence that 
VA would assist in obtaining on her behalf.  From the 
evidence received at the time of filing, the appellant and 
her representative had already provided medical evidence 
tending to show that the veteran's death was caused by a 
disability for which service connection had been established, 
which evinced their actual knowledge of the evidence 
necessary to substantiate her claim.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The RO's August and 
October 2001 letters informed her that additional evidence 
was needed to support her claim, and asked her to either 
submit the authorization identifying the health care provider 
or send the evidence to VA, which she did.  In addition, the 
July 2003 Statement of the Case (SOC) contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record contains statements from the appellant's 
representative, dated in July 2002, August 2003, and June 
2005, which contend that the evidence as developed in this 
case is sufficient to support the appellant's claim.  As 
such, the appellant was not prejudiced by not receiving this 
element of the VCAA notification prior to the initial RO 
decision, as she has been actively engaged in meaningful 
participation in development of her claim prior to the 
certification of her appeal to the Board.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.

The RO endeavored to obtained the veteran's treatment records 
from all of the facilities identified by the appellant and 
her representative and kept her apprised of the status of 
those efforts.  Neither the appellant nor her representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that was not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  Thus, the Board finds that 
the RO has complied with the duty to assist the appellant 
with the development of her claim.  38 C.F.R. § 3.159(c).

Factual background

The veteran retired from active service in October 1999.  A 
February 2000 rating decision granted service connection for 
hypertension, evaluated as 10 percent disabling; tinnitus, 
with a 10 percent evaluation; erosive esophagitis and hiatal 
hernia, with an evaluation of 10 percent; a nervous 
condition, with an evaluation of 70 percent; and rhinitis, 
right ear hearing loss, dermatitis of the hands, and anemia, 
all with a non-compensable evaluation.  Service connection 
was denied for a left ear hearing loss, residuals of a colon 
polyp, and skin tags.  The claim for entitlement to service 
connection for liver disease and anemia was deferred.  The 
March 2000 rating decision granted service connection for 
anemia and denied service connection for liver disease.

The service medical records reflect a January 1991 entry of a 
physical examination for an extension.  The veteran related 
that he drank alcohol rarely.  A 1995 Asbestos Surveillance 
Questionnaire reflects that the veteran indicated that he 
drank six or more drinks of alcohol a week.

The service medical records reflect no entries for 
complaints, findings, or treatment for liver pathology or a 
mental disorder, to include depression.  The service medical 
records contain a September 1997 Focused Health and Physical 
assessment for substance abuse.  In the section of the form 
accomplish by the veteran, he denied any history of mental 
health problems or depression during the prior year, and that 
he exercised three to four times a week by swimming.  The 
evaluator's writing is barely legible, but it reflects that 
the veteran was designated for screening after an 
accumulation of alcohol-related incidents, one in Mexico in 
October-November 1996, and one in Hong Kong in April 1997.  
The form also reflects that the veteran had been counseled 
for several incidents related to the smell of alcohol on his 
breath between February 1997 and September 1997.  The 
evaluator noted that the veteran did not manifest any signs 
of withdrawal, and that he endorsed tolerance towards his 
actions despite the detrimental occupational consequences.  
The evaluator observed the veteran to be alert and fully 
oriented without any evidence of speech or psychomotor 
abnormality.  The veteran described his mood as "ok," and 
he appeared normal.  His affect was within normal range and 
consistent with the topic of discussion.  There was no 
evidence of psychosis or gross cognitive abnormality, and his 
thoughts were  logical, linear, and goal directed.  He denied 
any thoughts of harm to himself or others, and there was no 
clinical evidence of such thoughts.  His impulse control and 
insight appeared adequate.  The evaluator opined that the 
veteran met the criteria for alcohol dependence and 
recommended him for an intensive outpatient treatment 
program.

The veteran's April 1999 Report Of Medical History reflects 
that he denied any history of depression.  The April 1999 
Report Of Medical Examination For Retirement reflects that 
the veteran's abdomen and viscera were assessed as normal, 
and that his alcohol-related history was noted with the entry 
in Block 73 of zero times one and one-half months.

A December 1999 VA Admission Report reflects that the veteran 
presented at an emergency room with complaints of jaundice.  
He reported that he had been healthy all of his life and, 
after his retirement in November 1999, he had a "bang-up 
party."  In response to intense questions by the examiner, 
the veteran related that he only drank two to six 12-ounce 
cans of beer maybe three or four days a week, and that he 
never imbibed alcohol on a daily basis or exceed six 12-ounce 
cans.  Physical examination revealed the veteran to be 
jaundiced and he manifested ascites and caput medusa, but 
there were no other signs of chronic liver disease.  He was 
admitted to rule out Budd-Chiari syndrome.  All studies were 
negative.  An abdominal ultrasound performed a few days 
later, however, showed no evidence of Budd-Chiari syndrome 
but did show cirrhosis of the liver with splenomegaly.  A 
treatment entry on the veteran's social history during his 
December 1999 hospitalization reflects that he was a heavy 
alcohol user while in service, especially when he went to 
other ports, as reflected in his comment to the examiner, "I 
can drink with the best of them."  Another December 1999 
treatment entry reflects the veteran's diagnosis as cirrhosis 
with decompensation versus acute liver injury.  The veteran 
admitted only to use of herbal teas and intermittent use of 
Tylenol.  He related that he had an endoscopy in service to 
look for damage from alcohol.  In light of his history of 
heavy alcohol use, the examiner opined that the veteran's 
liver decompensation most likely was a hepatocellular process 
rather than cholestatic, and that Budd-Chiari was unlikely.

The December 1999 VA examination report reflects that the 
veteran was diagnosed with alcohol cirrhosis, and that it was 
too soon to project a prognosis.  A reevaluation was 
suggested after his jaundice cleared up.

In January 2000, G.V., M.D., conducted a VA mental 
examination of the veteran.  The report reflects that the 
veteran related that, since his retirement in October, he had 
been unable to find work.  Mental status examination 
reflected the veteran to be obviously depressed more days 
than not.  He endorsed thoughts of death though not of 
suicide.  He denied visual hallucinations but related 
hypnogogic hallucinations where he heard general orders and 
his name called over the intercom.  The examiner described 
the veteran's mood as depressed and observed that he 
described depression, and he observed him to have a 
considerable amount of anxiety which he combined with 
obsessive behavior.  The veteran also reported sleep 
difficulty.  The veteran related that he started his day with 
making telephone calls inquiring about work.  He told the 
examiner that he had sent resumes to people he knew in 
service but that he was running out of contacts.  The 
examiner rendered an Axis I diagnosis of major depression and 
observed that the veteran was in need of medication, as he 
felt discouraged and, because of the depression, the veteran 
felt everything would go wrong anyway.

A February 2000 VA Discharge Summary reflects that the 
veteran's admission was one of several for alcohol 
detoxification, he had not been attending his AA sessions, 
and that his life was starting to fall apart, as reflected in 
his marriage difficulties.  Diagnosis was alcohol 
intoxication withdrawal and alcohol dependence.  The examiner 
emphasized to the veteran his medical condition would kill 
him if he continued drinking.  He was admitted again in April 
2000 for similar symptoms.  The summary noted an admission at 
Mercy Hospital two weeks prior.  The examiner noted no 
suicidal or homicidal ideations, but noted that the veteran, 
when intoxicated, told his wife he wanted to kill himself.

The July 2000 VA Discharge Summary reflects that the veteran 
had a long history of alcohol abuse, with significant 
problems after his retirement from the Navy.  The summary 
reflects his drinking started at age 5, and that he had been 
a steady drinker throughout most of his adult life.  The 
veteran generally was able to abstain during the work week 
while in service but his post-service life, with the lack of 
structure, led to heavier drinking.  Upon admission, he was 
found to be in acute alcoholic hepatitis with mild 
pancreatitis.  Psychiatry was consulted to assist with 
addressing the veteran's alcohol addiction and opined that 
the veteran had no active psychiatric issues which warranted 
an inpatient psychiatric stay.  The Mental Health Consult 
reflects the request for evaluation and reflects that the 
veteran's wife had reported bizarre behavior prior to his 
admission, and that an evaluation for depression or a 
psychotic disorder was requested.  The consult reflects that 
the veteran related that he had not worked since his 
retirement, and that when he was not drinking he felt well, 
his mood was up, enjoyed his hobbies, and had energy.  When 
he drank, however, his mood crashed, and he felt anxious.  He 
denied his wife's report that he had been hiding in closets 
and explained that he hid in the basement because of her 
hollering about his drinking.  The examiner noted that the 
veteran's account of his substance abuse history and his 
wife's varied.  The examiner observed the veteran to be hard 
to engage in conversation and evasive.  The veteran denied 
depressive symptoms, and the examiner opined that, although 
an underlying depression was a likely possibility, the 
veteran's alcohol dependence was his most active problem.    
A treatment note by the veteran's rehabilitation therapist 
reflects that the veteran's account of his alcohol history 
varied greatly with others'.  The therapist observed that his 
jaundice color was consistent with those who drank alcohol 
daily, and that his home life was best described as one, who 
after a 22-year Navy career, was at home with a wife and 
teenage daughter whom he barely knew.  The therapy team 
concurred that the veteran did not endorse depressive 
symptoms despite his depressed appearance and service-
connection diagnosis, and that alcohol dependence was the 
primary issue.  The diagnosis on discharge was end-stage 
liver disease secondary to alcohol dependence.  The resident 
psychiatrist added a note which stated that, in light of the 
veteran's plausible explanation for hiding in the basement, 
and that no psychotic symptoms were observed during the 
interviews,  the evaluators had no basis to believe he had a 
psychotic disorder.  The psychiatrist noted that, while an 
underlying depression was a likely possibility, most of the 
veteran's mood symptoms, as mainly reported in the past, 
could be explained by his chronic alcohol use.

In January 2001, the veteran was again admitted to a facility 
in Augusta, Maine, for symptoms of nausea, vomiting, nose 
bleeds, diarrhea, and excessive alcohol abuse, and he 
remained there until discharged in March 2001.  At this point 
in time the veteran was separated from his family and living 
in a hotel.  The diagnostic impression was one of alcohol-
related liver disease, anemia, confusion, and jaundice.  
Other treatment entries consistently described the veteran's 
condition as progressive liver failure secondary to chronic 
alcohol abuse.  The final diagnosis was end-stage liver 
disease.

The Certificate of Death reflects that the veteran expired on 
April [redacted], 2001.  The cause of death was liver failure due to 
alcohol consumption.

T.R.N., Psy.D., submitted an April 2001 report at the 
appellant's request.  Dr. N related that he first encountered 
the veteran in February 2000 as a referral from his primary 
provider to assess his degree of alcoholism, and that he met 
with him for little more than an hour.  He related that the 
veteran reported that he started drinking alcohol heavily in 
1986 and continued to the then present, and that he had tried 
several inpatient/outpatient recovery programs without 
success.  Dr. N noted that the veteran was suffering with 
severe liver damage when he saw him, and that he was evasive 
and hypervigilant.  His mood was labile, ranging from crying 
to laughing.  Dr. N related that he diagnosed him as alcohol 
dependent, severe.  Dr. N also related that, while at Mercy 
Hospital in March 2000, the veteran was assessed as 
depressed.  Dr. N then included in his report that he had 
spoken to the appellant as concerned the veteran's past 
behavior, and that the appellant related the veteran's past 
activities in the Navy which resulted in his then current 
diagnosis of post-traumatic stress disorder (PTSD) and major 
depression, that the veteran had served in combat situations 
that had psychological impact on him, and that he held a high 
security clearance while in service.  The appellant also 
related that the veteran lost both of his parents within a 
relatively short period of time in the late 1980s, and that 
it had a significant impact on him. The appellant asked Dr. N 
if it was possible that the veteran used alcohol to self-
medicate a long-standing and significant depression.  Dr. N 
then observed that the veteran was depressed when he saw him, 
but that, due to the extent of his active drinking, it was 
not possible to separate the depression from his excessive 
use of alcohol.  Dr. N related that he believed the veteran 
wanted to stop drinking but that he was unable to do so and, 
that if he had stopped, he would have continued to be 
depressed.  Dr. L related that he frequently had observed 
that in his practice over the years, and that it was common 
for alcoholics, once sober, to report that they had been 
depressed, anxious, or both, for many years.  Dr. N premised 
his opinion with the caution that it was not possible for him 
to have known that for certain in the veteran's case, he 
nonetheless opined that it was more likely than not that he 
used alcoholism to manage his depression.  He then cited his 
10-year work history with military members and their 
families, and that he often saw and heard how they used 
alcohol for management of depression in lieu of psychiatric 
medication to avoid adverse impact on their careers.  And he 
opined that the veteran was in a similar situation and used 
alcohol to self-medicate his depression.

The RO requested a comprehensive medical review and nexus 
opinion.  The January 2002 VA report reflects that the 
examiner/reviewer, P.S.P., Ph.D., conducted a thorough review 
of the claim file and emphasized that he constructed the 
veteran's history specifically from the medical records in 
the file.  Dr. P specifically noted Dr. N's report, and that 
the medical entries of record strongly suggested that the 
veteran started drinking at an early stage in life, as 
reflected by the entry that he started drinking at age 5.  
After setting forth the veteran's medical history, the 
examiner/reviewer focused on the December 1999 VA examination 
conducted by Dr. V, a psychiatrist, and noted that he had 
attached a copy of it to his report because it was noteworthy 
in several respects.  Dr. P first observed that the word, 
"alcohol" was never mentioned in Dr. V's report, and that 
there was no apparent questioning by Dr. V as concerned 
substance use/abuse.  Dr. P observed that depression was 
introduced as a primary diagnosis though there had not been 
any previous mention or diagnosis either in service or after 
discharge.  He opined that it appeared that the consideration 
of alcohol dependence was studiously avoided probably because 
one cannot be service connected for alcoholism.  Dr. P then 
recounted all of the veteran's subsequent hospitalizations 
and treatment through his final hospitalization and death.

Dr. P then noted that the veteran's social history was 
minimal, as reflected by the several providers' reports that 
he was evasive, and that he appeared to be an unreliable 
historian, downplaying his alcohol consumption history and 
denying any mental problems, to include depression.  Dr. P 
noted that there was no comprehensive social history to be 
found in the veteran's records.  What could be gleaned from 
the file was that he was raised in an intact, two-parent 
family, with one brother.  He reportedly had 13.5 years of 
education, and he enjoyed computers and shooting pool.  His 
wife was described as a therapist and that, after his 
retirement from the Navy, he spent much time in hospitals and 
was eventually separated from his wife.  Much of the 
veteran's behavior was described as bizarre, both at home and 
at a VA treatment facility in the summer of 2000.

Dr. P related that, from his review of the claim file, the 
veteran clearly suffered from alcohol dependence, as 
evidenced by his last two years of active duty from 1997 to 
1999.  When he retired and was unable to find work, he 
continued to drink, perhaps at an accelerated rate since he 
was not working.  Dr. P also noted that, in a matter of a few 
weeks after retirement, the veteran was diagnosed with end 
stage alcohol-related liver disease.  He  observed that the 
prospect of depression was introduced by Dr. V, and Dr. P 
opined that he deemed Dr. V's diagnosis as clearly biased, 
for there was no mention of alcoholism or alcohol dependence 
in a man with a significant alcohol history, which resulted 
in the veteran being service connected with 70 percent 
disability.  Dr. P referred to the veteran's file as 
complicated and, based on his review, diagnosed as follows: 
Axis I, alcohol dependence; Axis II, none; Axis III, end-
stage alcoholic liver disease; Axis IV, severe psychosocial 
problems by history; and, Axis V, Global Assessment of 
Functioning, 0.

Dr. P observed that the veteran remained in denial as 
concerned the seriousness of his alcohol problems right up to 
his death.  He denied depression as well as other psychiatric 
problems.  Dr. P opined that, if the veteran was suffering 
from depression, which certainly was possible, it was clearly 
secondary to alcohol abuse, as the etiology of his alcohol 
abuse stemmed from childhood.  There was no evidence of major 
depression throughout most, if not all, of his military 
career.  Dr. P observed that the only practitioners to 
mention depression were Dr. V, a Dr. E in a second diagnosis 
at Mercy Hospital, and Dr. N after the veteran's death.  Dr. 
P opined that the evidence of record did not support a 
primary diagnosis of major depression.

In her substantive appeal, the appellant asserts that, in 
light of the brief time period between the veteran's 
retirement and the diagnosis of his liver disease, service 
connection for his liver disease was warranted under the law.

Applicable law and regulation

The appellant, as the veteran's surviving spouse, is entitled 
to DIC for the cause of the veteran's death if the evidence 
establishes that a disability incurred or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from an injury suffered or disease incurred in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease incurred in the line duty, in active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for disability that is a result of a veteran's 
own alcohol or drug use.  Moreover, Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Willful misconduct is defined as an act 
involving conscious wrongdoing or known prohibited action; it 
involves deliberate or intentional wrongdoing and must be the 
proximate cause of injury, disease, or death.  Organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered of willful 
misconduct origin.  However, an injury or disease incurred 
during active service shall not be deemed to have been in 
line of duty if such injury was a result of the abuse of 
alcohol or drugs by a person on whose service benefits are 
claimed.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m)-(n), 
3.301(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  VA law does not 
preclude the receipt of compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir 2001).  However, compensation is 
precluded only for (a) primary alcohol abuse disabilities (an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess), and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Id.


Analysis

The veteran's service medical records reflect no evidence 
that he manifested any liver disease during his active 
service.  Further, the evidence of record reflects that he 
was diagnosed with liver disease in December 1999, one year, 
one month after his retirement.  Thus, there is no basis for 
service connection on a presumptive basis. 38 C.F.R. § 3.307.  
Even had his symptoms manifested within one year of his 
retirement, however, there remains the salient issue of this 
claim of whether his alcohol dependence, which caused his 
alcohol related liver disease, was secondary to his service-
connected depression.  The evidence in favor of the appellant 
is the December 1999 VA examination report and Dr. N's 
opinion, as reflected in his April 2001 report.  The evidence 
against the appellant essentially is the entire medical 
evidence of record, and Dr. P's report and opinion.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated and supported by the record.  Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  After considering the medical 
opinions of record, the Board finds that Dr. P's opinion 
merits far greater weight than the others.  His assessment of 
Dr. V's diagnosis at the December 1999 examination is 
compelling supported by the evidence of record.  As noted by 
Dr. P, there simply was no factual basis in the medical 
records for the diagnosis.  Dr. V appeared to account for 
that state of affairs by simply not even broaching the 
subject of the veteran's extensive history of alcohol abuse.  
The service medical records reflect that the veteran 
consistently denied any history or symptoms of depression, 
and the evaluator at his 1997 in-service screening for 
alcohol rehabilitation noted that the veteran did not exhibit 
any symptoms of depression or other mental or psychiatric 
pathology.  In March 2000, the VA providers requested 
assessment of that very issue, and the consensus was that the 
veteran manifested no psychiatric pathology, and that his 
alcohol dependence was his primary issue.

Dr. N did interview the veteran on one occasion specifically 
for his alcohol dependence, but the Board finds his opinion 
was based on less than a substantial factual basis.  First, 
he made no mention of having been exposed to or having 
reviewed the veteran's extensive medical file, but drew 
heavily on his experience of treating other military 
personnel.  Second, as plainly set forth in his report, he 
relied on input from the appellant which are not matters of 
record.  Dr. N relied on her erroneous report that the 
veteran was diagnosed with PTSD.  There is no evidence in the 
claim file that he was treated or diagnosed with PTSD, or 
that the death of his parents may have caused psychological 
symptomatology.  Dr. N certainly was entitled to draw on his 
professional clinical experience gleaned from other patients' 
cases in forming his opinion, but it is not a substitute for 
the actual medical file and case history of the veteran.  
There also is the fact that Dr. N significantly qualified his 
opinion.  He admitted that he was unable to separate the 
veteran's depression from his alcoholism, and he cautioned 
that he could not be certain that the conclusions he drew 
from past military related case histories applied to the 
veteran.  This was reflected in his use of terms such as 
"may" in addressing the veteran's case.  His opinion is not 
completely speculative, as he did interview and assess the 
veteran, but in light of his not having had access to the 
veteran's complete medical records, his opinion that the 
veteran was alcoholic secondary to depression was 
speculative, and the Board is constrained to accord it 
minimal weight.  See Bloom v. West, 12 Vet. App. 185 (1999).

Weighted against Dr. V's and Dr. N's opinions is the 
extensive evidence in the discharge summaries of the 
veteran's several hospitalizations, which reflected that the 
veteran's core problem was his inability to adjust to 
civilian life.  The majority of the providers who treated the 
veteran deemed his depression to be secondary to his alcohol 
abuse and not the reverse.  Dr. P's review and opinion echoed 
that assessment.  Dr. P performed a painstaking review of the 
claim file, and his opinion that the veteran's depression was 
secondary to his alcohol abuse is clearly supported by the 
evidence of record.  Thus, the preponderance of the evidence 
is against a finding that the veteran's alcohol abuse was 
proximately due to or the result of the service-connected 
major depression.  38 C.F.R. §§ 3.310(a), 3.312.  As a 
result, service connection cannot be established for the 
veteran's alcohol abuse, which caused his fatal liver 
failure, as such condition cannot be deemed to have been 
incurred in the line of duty.  38 C.F.R. § 105.  Accordingly, 
the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


